DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER REMARKS
Examiner notes that non-elected apparatus Claims 1-7 are not eligible for rejoinder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “one or more food items” in line 10.  It is unclear if this refers to “a food item” recited in Claim 8, lines 1-2 or to an entirely different food item.  For purposes of examination Examiner interprets the claim to refer to the same food item.  Examiner notes that this particular rejection was originally raised on Paragraph 10 of the Office Action mailed August 9, 2022 but has not been addressed.
Claim 8 recites the limitation “the food items” in lines 10-11.  It is unclear if this refers to “a food item” recited in Claim 8, lines 1-2 or to an entirely different food item.  For purposes of examination Examiner interprets the claim to refer to the same food item.
Claim 8 recites the limitation “the one or more food items” in line 12.  It is unclear if this refers to “a food item” recited in Claim 8, lines 1-2 or to an entirely different food item.  For purposes of examination Examiner interprets the claim to refer to the same food item.
Claim 9 recites the limitation “the one or more food items” in line 3.  It is unclear if this refers to “a food item” recited in Claim 8, lines 1-2 or to an entirely different food item.  For purposes of examination Examiner interprets the claim to refer to the same food item.
Clarification is required.
Claims 10-11 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 8-11, the closest prior art is Ferguson US 5,193,445.  Ferguson discloses a method of imparting a smoke flavoring to an interior of a food item. The method comprises providing a smoking skewer (food flavoring device 10) having an elongate hollow rod (housing 1) with a proximal end, a distal end, an interior cavity (interior hollow cavity 3), and a plurality of apertures (plurality of openings 4) disposed in a spaced apart relation along a longitudinal length of the elongate hollow rod (housing 1), the plurality of apertures (plurality of openings 4) extending between the interior cavity (interior hollow cavity 3) and an outer surface of the elongate hollow rod (housing 1), applying a smoke source to the interior cavity, the smoke source emanating through the plurality of apertures (plurality of openings 4) to the food item, inserting an elongate smoking stick (cartridge 2) in the interior cavity (interior hollow cavity 3), the elongate smoking stick (cartridge 2) formed of a smoke generating combustible material, and igniting the elongate smoking stick (cartridge 2) to cause a combustion of the elongate smoking stick (cartridge 2) wherein the smoke generating combustible material is packed wood particles (wood shavings) (‘445, FIG. 1) (‘445, Column 2, lines 64-68) (‘445, Column 3, lines 1-35).  Ferguson does not teach a wire mesh sleeve dimensioned to be received within the interior cavity of applying one or more food items to the smoking skewer.

    PNG
    media_image1.png
    806
    1428
    media_image1.png
    Greyscale

Bourgeois et al. US 10,299,621 discloses a method of imparting a smoke flavoring to an interior of a food item comprising providing a smoking skewer having an elongate hollow rod (tube section 22) with a proximal end, a distal end, an interior cavity, and a plurality of apertures (holes, openings, or apertures 26) disposed in a spaced apart relation along a longitudinal length of the elongate hollow rod (tube section 22), the plurality of apertures (holes, openings, or apertures 26) extending between the interior cavity and an outer surface of the elongate hollow rod (tube section 22), and an opening to the interior cavity defined at the proximal end, and applying one or more food items (poultry article 40) to the smoking skewer (‘621, FIGS. 2 and 11) (‘621, Column 10, lines 30-61).  Bourgeois et al. does not disclose a wire mesh sleeve dimensioned to be received within the interior cavity.

    PNG
    media_image2.png
    999
    1002
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792